



FIRST BANCSHARES, INC.




2004 STOCK OPTION PLAN




INCENTIVE STOCK OPTION AGREEMENT







ISO NO. _____




This Option is granted on  ________________ ____, 200X (the “Grant Date”),­ by
First Bancshares, Inc., a Missouri corporation (“Corporation”), to __________
(the “Optionee”), in accordance with the following terms and conditions:




1.

Option Grant and Exercise Period.  The Corporation here­by grants to the
Optionee an Incentive Stock Option (“Option”) to purchase, pursuant to the First
Bancshares, Inc. 2004 Stock Option Plan, as the same may be amended from time to
time (the “Plan”), and upon the terms and conditions therein and hereinafter set
forth, an aggregate of _______ shares (the “Option Shares”) of the common stock
of the Corporation (“Share” or “Shares”) at the price of $______ per Share (the
“Exercise Price”).  A copy of the Plan, as currently in effect, is incorporated
herein by reference and is attached to this Award Agreement.




Except as provided in Sections 8 and 9 below, this Option shall be exercisable
only during the period (the “Exercise Period”) commencing on the dates set forth
in Section 2 below, and ending at 5:00 p.m., Mountain Grove, Missouri time, on
the date ten years after the Grant Date, such later time and date being
hereinafter referred to as the “Expiration Date,” subject to earlier expiration
in accordance with Section 5 in the event of a Termination of Service.  The
aggregate Market Value (as determined on the Grant Date) of the Option Shares
with respect to which Incentive Stock Options are exercisable for the first time
by the Optionee in any calendar year shall not exceed One Hundred Thousand
Dollars ($100,000.00).  To the extent that this Option does not qualify as an
Incentive Stock Option for any reason, it shall be deemed ab initio to be a
Non-Qualified Stock Option.




2.

Method of Exercise of This Option.  This Option may be exercised during the
Exercise Period, with respect to not more than the cumulative number of the
Option Shares set forth below on or after the dates indicated, by giving written
notice to the Corporation as hereinafter provided specifying the number of the
Option Shares to be purchased.




Cumulative Number of

Option Shares Exercisable




           Date           

     











ISO-








The notice of exercise of this Option shall be in the form prescribed by the
Committee referred to in Section 3 of the Plan and directed to the address set
forth in Section 12 below.  The date of exercise is the date on which such
notice is received by the Corporation.  Such notice shall be accompanied by
payment in full of the Exercise Price for the Option Shares to be purchased upon
such exercise.  Payment shall be made (i) in cash, which may be in the form of a
check, money order, cashier’s check or certified check, payable to the
Corporation, or (ii) by delivering Shares already owned by the Optionee having a
Market Value equal to the Exercise Price, or (iii) a combination of cash and
such Shares.  Promptly after such payment, subject to Section 3 below, the
Corporation shall issue and deliver to the Optionee or other person exercising
this Option a certificate or certificates representing the Option Shares so
purchased, registered in the name of the Optionee (or such other person), or,
upon request, in the name of the Optionee (or such other person) and in the name
of another in such form of joint ownership as requested by the Optionee (or such
other person) pursuant to applicable state law.




3.

Delivery and Registration of the Option Shares.  The Corporation’s obligation to
deliver the Option Shares hereunder shall, if the Committee so requests, be
conditioned upon the Optionee’s compliance with the terms and provisions of
Section 11 of the Plan.




4.

Nontransferability of This Option.  This Option may not be assigned, encumbered,
transferred, pledged or hypothecated except, in the event of the death of the
Optionee, by will or the applicable laws of descent and distribution to the
extent provided in Section 5 below.  This Option is exercisable during the
Optionee’s lifetime only by the Optionee or a person acting with the legal
authority of the Optionee.  The provisions of this Option shall be binding upon,
inure to the benefit of and be enforceable by the parties hereto, the successors
and assigns of the Corporation and any person acting with the legal authority of
the Optionee to whom this Option is transferred by will or by the laws of
descent and distribution.




5.

Termination of Service or Death or Disability of the Optionee.  Except as
provided in this Section 5 and in Section 9 below, and notwithstanding any other
provision of this Option to the contrary, this Option shall be exercisable only
if the Optionee has not incurred a Termination of Service at the time of such
exercise.




If the Optionee incurs a Termination of Service for any reason excluding death,
Disability and Termination of Service for Cause, then the Optionee may, but only
within the period of three months  immediately succeeding such Termination of
Service and in no event after the Expiration Date, exercise this Option to the
extent the Optionee was entitled to exercise this Option on the date of
Termination of Service.  If the Optionee incurs a Termination of Service for
Cause, all rights under this Option shall expire immediately upon the giving to
the Optionee of notice of such termination, except as provided in Section 9
below.











ISO-








In the event of the death or Disability of the Optionee prior to the Optionee’s
Termination of Service or within three months thereafter, the Optionee or person
or persons to whom the Option has been transferred by will or by the laws of
descent and distribution may, but only to the extent the Optionee was entitled
to exercise this Option on the date of the Optionee’s death or Disability,
exercise this Option at any time within one year following the death or
Disability of the Optionee, but in no event after the Expiration Date.




Following the death of the Optionee, the Committee may, in its sole discretion,
as an alternative means of settlement of this Option, elect to pay to the person
to whom this Option is transferred by will or by the laws of descent and
distribution, the amount by which the Market Value per Share on the date of
exercise of this Option shall exceed the Exercise Price for each of the Option
Shares, multiplied by the number of the Option Shares with respect to which this
Option is properly exercised.  Any such settlement of this Option shall be
considered an exercise of this Option for all purposes of this Option and of the
Plan.




6.

Notice of Sale.  The Optionee or any person to whom the Option Shares shall have
been transferred shall promptly give notice to the Corporation in the event of
the sale or other disposition of the Option Shares within the later of (i) two
years from the Grant Date or (ii) one year from the date of exercise of this
Option.  Such notice shall specify the number of the Option Shares sold or
otherwise disposed of and be directed to the address set forth in Section 12
below.




7.

Adjustments for Changes in Capitalization of the Corporation.  In the event of
any change in the outstanding Shares by reason of any recapitalization, stock
split, reverse stock split, stock dividend, reorganization, consolidation,
combination or exchange of shares, merger, or any other change in the corporate
structure of the Corporation or in the Shares, the number and class of the
Option Shares covered by this Option and the Exercise Price shall be
appropriately adjusted by the Committee, whose determi­nation shall be
conclusive.  However, any repurchases by the Corporation of its Shares shall
have no affect on the number of Shares reserved for issuance under the Plan, or
Awards granted under the Plan.




8.

Effect of Merger or Other Reorganization.  In the event of any merger,
consolidation or combination of the Corporation with or into another corporation
(other than a merger, consolidation or combination in which the Corporation is
the continuing corporation and which does not result in the outstanding Shares
being converted into or exchanged for different securities, cash or other
property, or any combination thereof), the Optionee shall have the right
(subject to the provisions of the Plan and the limitations contained herein),
thereafter and during the Exercise Period, to receive upon exercise of this
Option an amount equal to the excess of the Market Value on the date of such
exercise of the securities, cash or other property, or combination thereof,
receivable upon such merger, consolidation or combination in respect of a Share
over the Exercise Price, multiplied by the number of the Option Shares with
respect to which this Option shall have been exercised.  Such amount may be
payable fully in cash, fully in one or more of








ISO-








the kind or kinds of property payable in such merger, consolidation or
combination, or partly in cash and partly in one or more of such kind or kinds
of property, all in the discretion of the Committee.  The exercise of the right
provided herein shall result in that portion of this Option so exercised being
disqualified as an incentive stock option for tax purposes and being deemed a
non-qualified stock option for tax purposes.




9.

Effect of Change in Control.  If a tender offer or exchange offer for Shares
(other than such an offer by the Corporation) is commenced, or if a change in
control as defined in the Plan shall occur, all Options theretofore granted and
not fully exercisable shall become exercisable in full upon the happening of
such event.




10.

Shareholder Rights Not Granted by This Option.  The Optionee is not entitled by
virtue hereof to any rights of a shareholder of the Corporation or to notice of
meetings of shareholders or to notice of any other proceedings of the
Corporation.




11.

Withholding Tax.  Where the Optionee or another person is entitled to receive
the Option Shares pursuant to the exercise of this Option, the Corporation shall
have the right to require the Optionee or such other person to pay to the
Corporation the amount of any taxes which the Corporation or any of its
Affiliates is required to withhold with respect to the Option Shares, or in lieu
thereof, to retain, or sell without notice, a sufficient number of the Option
Shares to cover the amount required to be withheld, or, in lieu of any of the
foregoing, to withhold a sufficient sum from the Optionee’s compensation payable
by the Corporation to satisfy the Corporation’s tax withholding requirements.




12.

Notices.  All notices hereunder to the Corporation shall be delivered or mailed
to it addressed to the Corporate Secretary of First Bancshares, Inc., 142 East
First Street, Mountain Grove, Missouri 65711.  Any notices hereunder to the
Optionee shall be delivered personally or mailed to the Optionee’s address noted
below.  Such addresses for the service of notices may be changed at any time
provided written notice of the change is furnished in advance to the Corporation
or to the Optionee, as the case may be.




13.

Plan and Plan Interpretations as Controlling. This Option and the terms and
condi-tions herein set forth are subject in all respects to the terms and
conditions of the Plan, which are controlling.  Capitalized terms used herein
which are not defined in this Award Agreement shall have the meaning ascribed to
such terms in the Plan.  All determinations and interpretations made in the
discretion of the Committee shall be final and conclusive upon the Optionee or
his legal representatives with regard to any question arising hereunder or under
the Plan.




14.

Optionee Service.  Nothing in this Option shall limit the right of the
Corporation or any of its Affiliates to terminate the Optionee’s service as an
employee, or otherwise impose upon the Corporation or any of its Affiliates any
obligation to employ or accept the services of the Optionee.











ISO-








15.

Amendment.  The Committee may waive any conditions of or rights of the
Corporation or modify or amend the terms of this Award Agreement; provided,
however, that the Committee may not amend, alter, suspend, discontinue or
terminate any provision hereof which may adversely affect the Optionee without
the Optionee’s (or his legal representative’s) written consent and the Committee
may not change the Exercise Price unless pursuant to Section 7 hereof.




16.

Optionee Acceptance.  The Optionee shall signify his acceptance of the terms and
conditions of this Option by signing in the space provided below and returning a
signed copy hereof to the Corporation at the address set forth in Section 12
above.








ISO-








IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
executed as of the date first above written.




FIRST BANCSHARES, INC.









By:

_____________________________

Its:

______________________________







ACCEPTED:







____________________________________

(Signature)







____________________________________

(Street Address)







____________________________________

(City, State and Zip Code)








ISO-


